Reade, J.
Hill v. Kessler, 63 N. C. Rep., p. 437, governs this case and sustains his Honor’s ruling.
Gunn v. Barry, decided in the Supreme Court of the United States, relates to the exemption laws of Georgia, where the disparity between former and present exemptions is “striking,” and affords self-evidence of conflict with the Constitution of the United States, which forbids laws which impair the obligation of contracts. Whereas, there is no beligerancy between our former and present, exemptions, but they are in peaceful conformity. Garrett v. Cheshire, 69 N. C. Rep., 396.
There is no error.
Peb CURIAM. Judgment affirmed.